DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/27/2019 and 11/13/2019 were considered by the examiner.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities.
Claim 1, lines 2-3: “a pressure controller that causes an internal pressure of a cuff to be attached to a subject, to change” is grammatically awkward. The Examiner suggests amending the recitation to be “a cuff to be attached to a subject; a pressure controller that causes an internal pressure of the cuff to change”. 
Claim 6, lines 2-3: “a pressure controller that causes an internal pressure of a cuff to be attached to a subject, to change” is grammatically awkward. The Examiner suggests amending the recitation to be “a cuff to be attached to a subject; a pressure controller that causes an internal pressure of the cuff to change”. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“Pressure controller” in claims 1 and 6 because it uses a generic placeholder (i.e., “controller”) that is coupled with functional language (i.e., “that causes an internal pressure of a cuff to be attached to a subject, to change”) without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. This limitation is being interpreted to correspond to a pump mechanism and a valve mechanism as recited in page 3, lines 10-15 of the Applicant’s specification, and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “ the venous pressure is estimated as a value that is lower than the internal pressure of the cuff at which the change of the statistical value indicates an inflection point” in lines 2-3, which indicates that a value of the venous pressure is provided. Claim 1 recites “estimates a venous pressure of the subject” in line 10, which indicates that a value of the venous pressure is provided. It is unclear how these two recitations are related. For example, are there two different estimates of the venous pressure value? Is the venous pressure estimate in claim 4 naturally derived when steps of claim 1 are implemented?  For the purposes of prior art examination, claim 4 will be interpreted such that the limitations of claim 4 are naturally derived when the steps of claim 1 are performed. Claim 8 recites a similar limitation and is rejected on similar grounds. 
Claim 4 recites “the venous pressure is” in line 2. As currently recited, the claim limitation appears to indicate that the venous pressure of the subject is “lower than the internal pressure of the cuff at which the change of the statistical value indicates an inflection point”, so the venous pressure of the subject appears to be predetermined and/or guaranteed. However, it is unclear how one can guarantee the pressure of an unknown system. Claim 8 recites a similar limitation and is rejected on similar grounds.
Claim 4 recites “the venous pressure is estimated as a value that is lower than the internal pressure of the cuff at which the change of the statistical value indicates an inflection point” in lines 2-3. If the recitation is supposed to be interpreted as “the venous pressure estimate is selected as a value that is lower than the internal pressure of the cuff at which the change of the statistical value indicates an inflection point”, it is unclear which value below the inflection point is chosen. Therefore, as currently recited, there is a lack of guiding information needed in the claim for selecting the value of the venous pressure, and the claim appears incomplete. In light of pages 7-8 of the Applicant’s specification, the Examiner suggests amending the claims such that (A) the internal pressure of the cuff is lowered in steps (i.e., in a stepwise manner), and (B) the venous pressure estimate is selected to be a value that is lowered by one step from the internal pressure at which the change of the statistical value indicates an inflection point. Claim 8 recites a similar limitation and is rejected on similar grounds.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2017029622 A1 (Ukawa) (cited by Applicant) in view of US 2015/0245772 A1 (Kawamoto) (cited by Applicant).
With regards to claim 1, Ukawa discloses a venous pressure measurement apparatus (¶¶ [0039]-[0045] disclose an embodiment 2 which utilizes the venous pressure measuring device 1; Fig. 1 and ¶ [0017] disclose a venous pressure measuring device 1) comprising: a pressure controller that causes an internal pressure of a cuff to be attached to a 5subject, to change (Fig. 1 and ¶¶ [0019], [0021] disclose a pressure controller 11 for adjusting the amount of air flowing into the cuff and the corresponding pressure); a pressure detector that detects the internal pressure of the cuff (Fig. 1 and ¶¶ [0017], [0020] disclose a pressure sensor 12), and a processor (¶ [0075] discloses a CPU for implementing the pressure control unit 11, the venous pressure calculation unit 13 and abnormality notification 15) that causes the pressure controller to change the internal pressure of the cuff (¶¶ [0019], [0021]-[0024] 
discloses pressure control unit 11 changing the pressure applied to the cuff), acquires a statistical value relating to a distribution of amplitudes of a 10plurality of pressure changes corresponding to pressure vibration that occurs in the cuff, and that is detected by the pressure detector (¶ [0025] discloses that the pressure sensor 12 detects the average value of the amplitude values of the pulse waves detected during pressurization at each applied pressure), and estimates a venous pressure of the subject based on a change of the statistical value due to the change of the internal pressure of the cuff (¶ [0025] discloses that the pressure sensor 12 detects the average value of the amplitude values; ¶ [0026] discloses the venous pressure calculation unit 13 calculates the average venous pressure according to the pulse wave amplitude value measured in each of the above measurement steps).
	Ukawa discloses a pressure controller 11 for adjusting the amount of air flowing into the cuff and the corresponding pressure (Fig. 1 and ¶¶ [0019], [0021]). The Examiner notes that the claimed “pressure controller” is being interpreted under 35 U.S.C. 112(f) to correspond to a pump mechanism and a valve mechanism as described in page 3, lines 10-15 of the Applicant’s specification, and equivalents thereof. Ukawa is silent with regards to the pressure controller including a pump mechanism and a valve mechanism. 
	In a related system for monitoring venous pressure (Abstract of Kawamoto), Kawamoto discloses a pressure control unit comprising a pressurization pump, an electromagnetic valve, and a control circuit (¶ [0038]). It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the pressure controller of Ukawa to incorporate the pressurization pump, electromagnetic valve, and control circuit as taught by Kawamoto. Because both units are for controlling an applied pressure to a region of a body, it would have been the simple substitution of one known equivalent for another to obtain predictable results. Additionally or alternatively, the motivation would have been to provide a more accurate control of the pressure applied to the cuff.

15 	With regards to claim 2, Ukawa further discloses that the processor causes the pressure controller to stepwisely or continuously change the internal pressure of the cuff among a plurality of setting values (¶¶ [0021], [0030] of Ukawa discloses reducing the applied pressure in steps from the initial value a plurality of times; also see ¶ [0065] with regards to the continuous change in pressure), and acquires the statistical value during a period when the internal pressure of 20the cuff is at one of the plurality of setting values (¶ [0025] of Ukawa discloses detecting the average value of the amplitude values of the pulse waves detected during pressurization at each applied pressure).  

With regards to claim 3, the Examiner notes that, in light of the disclosure in Page 6, line 32 to Page 7, line 21, a “transient” value is being interpreted to correspond to an outlier value compared to its adjacent values
Ukawa further discloses that the processor determines whether the change of the statistical value is transient or not (¶ [0043] discloses the determination of an outlier pulse wave amplitude value which is much higher than those adjacent to it), 25and, if it is determined that the change of the statistical value is not transient, estimates the venous pressure of the subject (¶ [0044] indicates that a venous pressure is determined regardless of whether the outlier pulse wave amplitude value is detected).  

	With regards to claim 4, the Examiner notes that, in light of the indefiniteness as described in the rejection of claim 4 under 35 U.S.C. §112(b) above, the limitations of claim 4 are naturally derived when the steps of claim 1 are performed. The above combination of Ukawa in view of Kawamoto teaches or suggests estimating a venous pressure of the subject based on a change of the statistical value due to the change of the internal pressure of the cuff (¶ [0025] of Ukawa discloses that the pressure sensor 12 detects the average value of the amplitude values; ¶ [0026] of Ukawa discloses the venous pressure calculation unit 13 calculates the average venous pressure according to the pulse wave amplitude value measured in each of the above measurement steps), and therefore, the combination of Ukawa in view of Kawamoto teaches or suggests that the venous pressure is estimated as a value that is lower than the internal pressure of the cuff at which the change of the statistical value indicates an inflection point. 

With regards to claim 5, Ukawa is silent with regards to whether17 the processor estimates the venous pressure while causing the pressure controller to lower the internal pressure of the cuff.  
	In a related system for monitoring venous pressure, Kawamoto discloses obtaining a venous pressure during a depressurization process of the cuff pressure (¶¶ [0058], [0073], [0079]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Ukawa such that it estimates the venous pressure while causing the pressure controller to lower the internal pressure of the cuff as taught by Kawamoto. The motivation would have been to more correctly obtain the mean venous pressure (¶ [0073] of Kawamoto).
 
With regards to claim 6, Ukawa discloses a venous pressure measurement apparatus (¶¶ [0039]-[0045] disclose an embodiment 2 which utilizes the venous pressure measuring device 1; Fig. 1 and ¶ [0017] disclose a venous pressure measuring device 1) comprising: a pressure controller that causes an internal pressure of a cuff to be attached to a subject, to change (Fig. 1 and ¶¶ [0019], [0021] disclose a pressure controller 11 for adjusting the amount of air flowing into the cuff and the corresponding pressure); a pressure detector that detects the internal pressure of the cuff (Fig. 1 and ¶¶ [0017], [0020] disclose a pressure sensor 12), and a processor (¶ [0075] discloses a CPU for implementing the pressure control unit 11, the venous pressure calculation unit 13 and abnormality notification 15) that causes the pressure controller to change the internal pressure of the cuff (¶¶ [0019], [0021]-[0024] discloses pressure control unit 11 changing the pressure applied to the cuff), acquires an index value indicating a manner of a pressure change corresponding to corresponding to pressure vibration that occurs in the cuff, and that is detected by the pressure detector (¶ [0025] discloses that the pressure sensor 12 detects the average value of the amplitude values of the pulse waves detected during pressurization at each applied pressure. The Examiner notes that both the amplitude values and the average value are considered to be an “index value”), and estimates a venous pressure of the subject based on a change of the index value due to the change of the internal pressure of the cuff (¶ [0026] discloses the venous pressure calculation unit 13 calculates the average venous pressure according to the pulse wave amplitude value measured in each of the above measurement steps).
	Ukawa discloses a pressure controller 11 for adjusting the amount of air flowing into the cuff and the corresponding pressure (Fig. 1 and ¶¶ [0019], [0021]). The Examiner notes that the claimed “pressure controller” is being interpreted under 35 U.S.C. 112(f) to correspond to a pump mechanism and a valve mechanism as described in page 3, lines 10-15 of the Applicant’s specification, and equivalents thereof. Ukawa is silent with regards to the pressure controller including a pump mechanism and a valve mechanism. 
	In a related system for monitoring venous pressure (Abstract of Kawamoto), Kawamoto discloses a pressure control unit comprising a pressurization pump, an electromagnetic valve, and a control circuit (¶ [0038]). It would have been obvious for one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the pressure controller of Ukawa to incorporate the pressurization pump, electromagnetic valve, and control circuit as taught by Kawamoto. Because both units are for controlling an applied pressure to a region of a body, it would have been the simple substitution of one known equivalent for another to obtain predictable results. Additionally or alternatively, the motivation would have been to provide a more accurate control of the pressure applied to the cuff.

With regards to claim 7, the Examiner notes that, in light of the disclosure in Page 6, line 32 to Page 7, line 21, a “transient” value is being interpreted to correspond to an outlier value compared to its adjacent values
Ukawa further discloses that the processor determines whether the change of the index value is transient or not (¶ [0043] discloses the determination of an outlier pulse wave amplitude value which is much higher than those adjacent to it), 25and, if it is determined that the change of the index value is not transient, estimates the venous pressure of the subject (¶ [0044] indicates that a venous pressure is determined regardless of whether the outlier pulse wave amplitude value is detected).  

	With regards to claim 8, the Examiner notes that, in light of the indefiniteness as described in the rejection of claim 8 under 35 U.S.C. §112(b) above, the limitations of claim 8 are naturally derived when the steps of claim 6 are performed. The above combination of Ukawa in view of Kawamoto teaches or suggests estimating a venous pressure of the subject based on a change of the index value due to the change of the internal pressure of the cuff (¶ [0026] discloses the venous pressure calculation unit 13 calculates the average venous pressure according to the pulse wave amplitude value measured in each of the above measurement steps), and therefore, the combination of Ukawa in view of Kawamoto teaches or suggests that the venous pressure is estimated as a value that is lower than the internal pressure of the cuff at which the change of the index value indicates an inflection point. 

With regards to claim 9, Ukawa is silent with regards to whether17 the processor estimates the venous pressure while causing the pressure controller to lower the internal pressure of the cuff.  
	In a related system for monitoring venous pressure, Kawamoto discloses obtaining a venous pressure during a depressurization process of the cuff pressure (¶¶ [0058], [0073], [0079]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor of Ukawa such that it estimates the venous pressure while causing the pressure controller to lower the internal pressure of the cuff as taught by Kawamoto. The motivation would have been to more correctly obtain the mean venous pressure (¶ [0073] of Kawamoto).






 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
WO 02/24053 A2 (Ward) discloses that during the examination of the slope of venous return during cuff deflation, the time at which the slope changes is identified as signaling the maximum amount of fluid the right heart is able to receive while still maintaining a maximum cardiac output. It may thus be interpreted that the CVP at which this occurs is the point of optimal preload (Page 17, lines 22-27). 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637. The examiner can normally be reached M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.C.K./Examiner, Art Unit 3791                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792